Judgment, Supreme Court, New York County (Walter Tolub, J.), entered September 12, 1997, awarding plaintiff child-support arrears and counsel fees in the principal amounts of $55,000 and $20,000, respectively, unanimously modified, on the law and the facts, to increase the principal amount of the counsel fees award to $46,878.75, and otherwise affirmed, with costs payable to plaintiff. Appeals from orders, same court and Justice, entered June 19, 1997 and on or about August 20, 1997 unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
The IAS Court correctly determined that the parties’ child was, during the time period at issue, pursuing a college education on a reasonably continuous basis within the meaning of the parties’ separation agreement, and that defendant father was therefore obligated by such agreement to pay the child’s educational expenses. We affirm the amount of the IAS Court’s award of child-support arrears as having sufficient basis in the *596record. We also uphold the award of counsel fees to plaintiff, but modify to increase the award to the full amount sought based on our finding that the rates charged and hours worked by plaintiff’s counsel were reasonable. We note in this connection that the instant litigation evidently results from a bad-faith attempt by defendant, an individual of substantial means, to avoid paying any of his child’s expenses. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.